Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145186                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 145186
                                                                     COA: 303805
                                                                     Washtenaw CC: 10-000799-FC
  MARCUS DIONTE CLAYBRON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk